Citation Nr: 1546624	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  02-15 270	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty as a cadet in the U.S. Coast Guard Academy from June 1974 to January 1975 and in the U.S. Navy from August 1978 to May 1981.  He also participated in the Naval Reserve Officers Training Corps (NROTC) while attending the University of Texas in Austin after his January 1975 resignation from the Coast Guard Academy.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

The record reflects that the Veteran submitted a Freedom of Information Act request for a copy of his claims file, which was received by VA on November 23, 2011.  There is no evidence in the claims file that VA accommodated this request.  

Accordingly, the May 4, 2015, Board decision addressing the issue of entitlement to service connection for a lumbar spine disability is vacated.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



